—In a mortgage foreclosure action, the defendant French Bourekas, Inc., appeals from an order of the Supreme Court, Kings County (Shaw, J.), entered September 2, 1998, which granted the receiver’s motion, inter alia, to confirm an accounting and direct the payment of fees.
Ordered that the order is affirmed, with costs; and it is further,
Ordered that the appellant, its counsel, and counsel for the respondents are directed to show cause why an order should or should not be made and entered imposing such sanctions and/or costs, if any, against the appellant and/or its counsel pursuant to 22 NYCRR 670.2 (h) as this Court may deem appropriate, by filing an original and four copies of an affirmation or affidavit on that issue in the office of the clerk of this Court and serving one copy of the same on all parties to the action on or before January 28, 2000.
The Supreme Court properly determined that when the appellant, a former tenant of the foreclosed premises, was evicted in November 1995, its rights in the foreclosure action were extinguished, including any right it may have had to contest the receiver’s accounting, or the receiver’s entitlement to commissions (see, 183 Holding Corp. v 183 Lorraine St. Assocs., 251 AD2d 386). As a result, we do not reach the appellant’s contentions.
In light of the pursuit of this appeal by the appellant and its counsel subsequent to the decisions and orders of this Court in 183 Holding Corp. v 183 Lorraine St. Assocs. (supra) and United Capital Corp. v 183 Lorraine St. Assocs. (251 AD2d 400), and the determination of the United States Court of Appeals for the Second Circuit in United Capital Corp. v 183 Lorraine St. *456Assocs. (101 F3d 685), the appellant, its counsel, and counsel for the respondent are directed to show cause why sanctions and/or costs should or should not be imposed against the appellant and/or its counsel pursuant to 22 NYCRR 670.2 (h). Sullivan, J. P., Joy, Krausman and Luciano, JJ., concur.